DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 1 and 15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions I (newly submitted claims 1 and 15) and II (previous claims 1, 13, and 14) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as determining, based on the position of the current sample in the current block, a sample value of at least one reference sample to be filtered and a first weight with respect to the at least one reference sample to be filtered and a second weight with respect to the intra prediction value of the current sample, generating a filtered prediction sample value of the current sample; generating a prediction block, wherein based on the intra prediction mode in a first and second angular modes, the sample to be filtered is determined are adjacent to the upper side and left side, respectively, and the first weight with respect to the sample to be filtered is based on the vertical and horizontal component, respectively.  See MPEP § 806.05(d).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 1 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 8/16/22 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because of the reasons indicated above.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Claims 2-6 and 8-12 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y LEE/Primary Examiner, Art Unit 2419